Exhibit 10.2

SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Second Amendment”) is
made as of December 16, 2019 (the “Signature Date”), by Playa Management USA,
LLC, a Delaware limited liability company with an address at 3950 University
Drive, Suite 301, Fairfax, Virginia 22030 (“Playa Management”), and Alexander
Stadlin (“Executive”). Executive and Playa Management are referred to as
“Parties” or “Party” herein.

WHEREAS, Executive and Playa Management have previously entered into an
Executive Employment Agreement dated December 28, 2018 (the “Employment
Agreement”)

WHEREAS, Executive and Playa Management have previously entered into an
Amendment to the Employment Agreement dated September 23, 2019 (the
“Amendment”);

WHEREAS, pursuant to Section 11(f) of the Employment Agreement, Executive and
Playa Management now desire to make a second amendment to the Employment
Agreement to change the end date of the Employment Period, as defined in the
Employment Agreement, to December 31, 2020.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

The language in Section 1 of the Employment Agreement is deleted in its entirety
and shall be replaced with the following:

Unless terminated earlier pursuant to Section 5 below, Executive’s employment
pursuant to this Agreement shall be for a period of two (2) years commencing on
the Effective Date and ending on December 31, 2020 (the term being the
“Employment Period”). Non-renewal of this Agreement shall not constitute a
termination of Executive under this Agreement for purposes of Section 5 below.

Except as provided in this Second Amendment, the Employment Agreement and the
Amendment will remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
Signature Date.

 

EXECUTIVE:     PLAYA MANAGEMENT USA, LLC By:  

/s/ Alexander Stadlin

    By:  

/s/ Bruce D. Wardinski

Alexander Stadlin       Bruce D. Wardinski         Its Authorized Representative

 

1